The appellant husband petitioned the lower court under Section 65.15, F.S.A., for a modification of a final decree requiring a monthly payment of $250 to his former wife. The financial changes in the circumstances of the parties since entry of a final decree, as reflected by the record, were viz.: (1) the husband had suffered a coronary thrombosis; (2) the net monthly income of the husband had been reduced to about $200 per month; (3) the wife has received, or will receive at an early date, several thousand dollars from her mother's estate; (4) the wife apparently is in much better physical condition than her former husband. I would reverse the decree.